Exhibit 10.49

 

ACTION BY UNANIMOUS WRITTEN CONSENT

OF THE

BOARD OF DIRECTORS OF
VERTIS HOLDINGS, INC.

 

WHEREAS, the undersigned, being all of the members of the Board of Directors
(the “Board”) of Vertis Holdings, Inc., a Delaware corporation (the
“Corporation”), hereby consent to the adoption of the following resolutions in
lieu of a meeting of the Board, and approve and adopt such resolutions with the
same force and effect as if they had been approved and adopted at a duly
convened meeting of the Board of the Corporation and direct that this written
consent of the Board (the “Consent”) be filed with the minutes of the
proceedings of the Board:

 

RESOLVED, that effective as of June 30, 2000, the Big Flower Holdings, Inc. 1999
Equity Award Plan will be changed to be the “Vertis Holdings, Inc. 1999 Equity
Award Plan” (the “Award Plan”); and further

 

RESOLVED, that all definitions, terms and conditions of the Award Plan shall
continue in full force and effect, without change or revision; and further

 

RESOLVED, that this consent may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to constitute one and the same consent.

 

IN WITNESS WHEREOF, the undersigned, being all of the members of the Board of
Directors, have hereunto executed this consent this 25th day of November, 2002.

 

 

 

/s/ Donald E. Roland

 

Donald E. Roland

 

 

 

 

 

/s/ Anthony J. DiNovi

 

Anthony J. DiNovi

 

 

 

 

 

/s/ Thomas H. Lee

 

Thomas H. Lee

 

 

 

 

 

/s/ Soren L. Oberg

 

Soren L. Oberg

 

 

 

 

 

/s/ Scott M. Sperling

 

Scott M. Sperling

 

 

 

 

 

/s/ Roger C. Altman

 

Roger C. Altman

 

 

 

 

 

/s/ Austin M. Beutner

 

Austin M. Beutner

 

--------------------------------------------------------------------------------